Title: From George Washington to James Monroe, 25 June 1794
From: Washington, George
To: Monroe, James


               
                  Dear Sir,
                  Mount Vernon 25 June 1794
               
               I expected to have put the enclosed into your hands at Baltimore, on my way to this place; but you had left it in the morning of the day I got there.
               I now beg leave to trouble you with the delivery—or the forwarding of it.
               I hope you & Mrs Monroe have had a pleasant passage, and are well.  My best respects attend her, and I am Dear Sir Your Obedt & Very Hble Serv.
               
                  Go: Washington
               
            